Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant ■ Filed by a party other than the registrant ☐ Check the appropriate box: ☐ Preliminary proxy statement ☐ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) ■ Definitive proxy statement ☐ Definitive additional materials ☐ Soliciting material pursuant to § 240.14a-12 FS BANCORP, INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of filing fee (Check the appropriate box): ■ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transactions applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A ☐ Fee paid previously with preliminary materials: N/A ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: N/A Form, schedule or registration statement no.: N/A Filing party: N/A Date filed: N/A April 21, 2016 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of FS Bancorp, Inc. to be held at the 1st Security Bank Administrative Office, located at 6920 220th Street SW, Mountlake Terrace, Washington, on Thursday, May26, 2016 at 2:00 p.m., local time. The notice of annual meeting of shareholders and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting.During the meeting, we will also report on our operations.Directors and officers of FS Bancorp, Inc., as well as a representative of Moss Adams LLP, our independent auditor, will be present to respond to appropriate questions of shareholders. It is important that your shares are represented at the meeting, whether or not you attend in person and regardless of the number of shares you own.To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card.If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, /s/Joseph C. Adams Joseph C. Adams Chief Executive Officer FS BANCORP, INC. 6 MOUNTLAKE TERRACE, WASHINGTON 98043 (425) 771-5299 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 26, 2016 Notice is hereby given that the annual meeting of shareholders of FS Bancorp, Inc. will be held at the 1stSecurity Bank Administrative Office, located at 6920 220th Street SW, Mountlake Terrace, Washington, on Thursday, May26, 2016, at 2:00 p.m., local time, for the following purposes: Proposal 1. Election of three directors each for a three-year term and one director for a one-year term. Proposal 2. Advisory (non-binding) approval of the compensation of our named executive officers as disclosed in this proxy statement. Proposal 3. Ratification of the Audit Committee’s selection of Moss Adams LLP as our independent auditor for 2016. We will also consider and act upon such other business as may properly come before the meeting, or any adjournment or postponement thereof.As of the date of this notice, we are not aware of any other business to come before the annual meeting. The Board of Directors has fixed the close of business on March 31, 2016 as the record date for the annual meeting.This means that shareholders of record at the close of business on that date are entitled to receive notice of and to vote at the meeting and any adjournment thereof.To ensure that your shares are represented at the meeting, please take the time to vote by signing, dating and mailing the enclosed proxy card which is solicited by the Board of Directors.The proxy will not be used if you attend and vote at the annual meeting in person.Regardless of the number of shares you own, your vote is very important.Please act today. BY ORDER OF THE BOARD OF DIRECTORS /s/Matthew D. Mullet MATTHEW D. MULLET SECRETARY Mountlake Terrace, Washington April 21, 2016 IMPORTANT: The prompt return of proxies will save us the expense of further requests for proxies in order to ensure a quorum.A pre-addressed envelope is enclosed for your convenience.No postage is required if mailed in the United States. PROXY STATEMENT OF FS BANCORP, INC. 6 MOUNTLAKE TERRACE, WASHINGTON 98043 (425) 771-5299 ANNUAL MEETING OF SHAREHOLDERS MAY 26, 2016 The Board of Directors of FS Bancorp, Inc. is using this proxy statement to solicit proxies from our shareholders for use at our annual meeting of shareholders.We are first mailing this proxy statement and the enclosed form of proxy to our shareholders on or about April 21, 2016. The information provided in this proxy statement relates to FS Bancorp, Inc. and its wholly-owned subsidiary, 1st Security Bank of Washington.FS Bancorp, Inc. may also be referred to as “FS Bancorp” and 1st Security Bank of Washington may also be referred to as “1st Security Bank” or the “Bank.”References to “we,” “us” and “our” refer to FS Bancorp and, as the context requires, 1st Security Bank. INFORMATION ABOUT THE ANNUAL MEETING Time and Place of the Annual Meeting Our annual meeting will be held as follows: Date: Thursday, May 26, 2016 Time: 2:00 p.m., local time Place: 1st Security Bank Administrative Office 6920 220th Street SW, Mountlake Terrace, Washington Matters to Be Considered at the Annual Meeting At the meeting, you will be asked to consider and vote upon the following proposals: Proposal 1.
